UNITED STATES DISTRICT COURT

e “s ME Cheer met aba 2a ee
py gee peo ;

 

 

 

See eee eee eae ORS HE cD
CHRISTOPHER ORTIZ, pes = ~MAR =r: ZA.
Plaintiff,
-against~ ORDER

CITY OF NEW YORK; DOC OFFICER BURKE,
Shield # 18606, DOC CAPTAIN RICHARDS,
Shield #829; JOHN/JANE DOE SUPERVISORS
OF MDC ##1/20,

Defendants.

GEORGE B. DANIELS, United States District Judge:

18 Civ. 8438 (GBD)

This Court having been advised that the parties have reached agreement on all issues in

this matter, the Clerk of Court is hereby ORDERED to close the above-captioned action, without

prejudice to restoring the action to this Court’s docket if an application to restore is made within

thirty (30) days.

All conferences previously scheduled are adjourned sine die.

Dated: March 9, 2020
New York, New York

SO ORDERED.

essa 8 Dink

. DANIELS
Sted Soe District Judge

 

 
